Case 19-34054-sgj11 Doc 2323 Filed 05/18/21                     Entered 05/18/21 09:24:28             Page 1 of 3




Casey Doherty
Texas Bar No.: 24078431
DENTONS US LLP
1221 McKinney Street, Suite 1900
Houston, TX 77010
Telephone: 713-658-4600
Facsimile: 713-739-0834
Casey.doherty@dentons.com
COUNSEL FOR BH EQUITIES, L.L.C.


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                     §
In re:                               §
                                     §                                 Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P.C,1 §
                                     §
               Debtor                §                                 Case No.: 19-34054-sgj11
                                     §
                                     §

         NOTICE OF APPEARANCE, RESPONSE AND RESERVATION OF RIGHTS

          1.     BH Equities, L.L.C. (“BH”) files this (I) Notice of Appearance and (II) Response

and (B) Reservation of Rights (the “ROR”) to (a) the Debtor’s First Omnibus Objection to Certain

(A) Duplicate Claims; (B) Overstated Claims; (C) Late-Filed Claims; (D) Satisfied Claims; (E)

No-Liability Claims; and (F) Insufficient Documentation Claims (the “Objection”) [Docket No.

906] filed by Highland Capital Management, LP (the “Debtor”), which Objection objected to the

Proof of Claim No. 146 (the “Claim”) and to (b) that Response (the “Response”) [Docket No.

1212] filed by Nexpoint Real Estate Partners LLC, f/k/a HCRE Partners, LLC (“HCREP”), and

BH provides notice that it intends to participate in the contested matter initiated by the Objection

and Response (the “Contested Matter”) as a party in interest under 11 U.S.C. § 1109.


1The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


118255218\V-2
Case 19-34054-sgj11 Doc 2323 Filed 05/18/21                  Entered 05/18/21 09:24:28    Page 2 of 3




          2.       BH is a party to the SE Multifamily Agreement2 (as defined in the Response) along

with the Debtor and HCREP, and BH is a member of SE Multifamily, LLC (the “Company”) also

along with the Debtor and HCREP (the Company only has three members). BH has not filed an

appearance in this case.

          3.       BH is not an insider or affiliate of HCREP nor the Debtor.

          4.       HCREP’s Claim “contends that all or a portion of Debtor’s equity, ownership,

economic rights, equitable or beneficial interests in SE Multifamily does [not] belong to the Debtor

or may be the property of Claimant.” HCREP’s Response states that it seeks “due to mutual

mistake, lack of consideration, and/or failure of consideration[,] a claim to reform, rescind and/or

modify the agreement.” Response at ¶ 5.

          5.       The Debtors have objected to the Claim. See Objection.

          6.       On December 11, 2020, the Court entered that Order Approving Stipulation and

Pre-Trial Schedule Concerning Proof of Claim No. 146 Filed by HCRE Partners, LLC providing

for a discovery schedule and dispositive motion deadline (the “Scheduling Order”) [Docket No.

1568].

          7.       Pursuant to the Scheduling Order, HCREP and the Debtor have noticed multiple

depositions [Docket Nos. 1898, 1965, 1995, 1996, 2118, 2134, 2136 and 2137] and have

“exchanged written discovery and documents responsive thereto.” See Docket No. 2197.

          8.       Upon information and belief, pending deadlines in the Scheduling Order and

discovery in the Contested Matter have been paused and will be re-negotiated after disposition of

that Motion to Compel Disqualification of Wick Phillips Gould & Martin, LLP as Counsel to

HCRE Partners, LLC [Docket No. 2196]. See Docket No. 2197.



2
    That Amended and Restated Limited Liability Company Agreement dated March 15, 2019.

                                                       2
Case 19-34054-sgj11 Doc 2323 Filed 05/18/21            Entered 05/18/21 09:24:28        Page 3 of 3




       9.      The parties in this Contested Matter seek to modify the SE Multifamily Agreement

and/or seek legal determinations of the Agreement. As a party to the three-member SE Multifamily

Agreement, BH is a party in interest under 11 U.S.C. § 1109 to this Contested Matter and has

standing to participate and be heard in this Contested Matter. BH reserves the right to supplement

and amend this filing after further review of the matter, consultation with the Debtor and HCREP,

review of any amended pleadings filed by HCREP and the Debtor, and participation in this

Contested Matter.


                                             Respectfully submitted,

                                             By: /s/ Casey Doherty
                                                  Casey Doherty
                                                  Texas Bar No.: 24078431
                                                  DENTONS US LLP
                                                  2000 McKinney Ave., Suite 1900
                                                  Dallas, TX 77201
                                                  Telephone: 214-259-0999 (office)
                                                  Facsimile: 713-739-0834
                                                  Casey.doherty@dentons.com

                                                     COUNSEL FOR BH EQUITIES, L.L.C.


                                CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2021, a copy of the foregoing has been served via the

Court’s Electronic Filing System on all parties requesting notice in this proceeding.



                                                       /s/ Casey Doherty
                                                       Casey Doherty




                                                 3
